                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 SHANTA M. HUNTLEY, as Personal              )
 Representative of the Estate of RUFUS       )
 ALTON HUNTLEY,                              )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                   1:18-CV-744
                                             )
 SHERIFF JEFF CRISCO, et al.,                )
                                             )
                       Defendants.           )

                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       In 2016, Rufus Huntley, died while detained in custody awaiting trial after failing

to appear in court on a misdemeanor charge. His estate has sued the Sheriff of Stanly

County and others over the lack of medical care he received while incarcerated in the

county jail. Three of the defendants, Cristy Campbell, Karen Russell, and Southern

Health Partners, Inc., have moved to exclude the expert testimony of David Mathis,

M.D., and Jose Plaza, M.D., contending these doctors are not familiar with the applicable

standard of care relevant to the plaintiff’s state law claims.

       Dr. Mathis is qualified to testify and has demonstrated familiarity with the Stanly

County Detention Center and the motion to exclude his testimony is denied. The motion

is also denied to the extent it is directed towards Dr. Plaza’s testimony on causation as he

is qualified to testify on medical causation, but it is granted to the extent Dr. Plaza may

be asked to testify on the applicable standard of care.




     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 1 of 11
                                          Background

       The claims in this case stem from the medical treatment of Rufus Huntley while he

was incarcerated at the Stanly County Detention Center1 leading up to his death on

September 12, 2016. See Doc. 15. Mr. Huntley was booked into the jail on August 19,

2016, on pending charges. Doc. 67-1 at 5.

       During the time Mr. Huntley was in the jail, Stanly County had contracted with

Southern Health to provide medical care to inmates. Doc. 75-2 at 18. Nurse Campbell

was employed by Southern Health as a licensed practical nurse and as the medical

services coordinator for the jail. Doc. 75-8 at 18, 23, 28. Ms. Russell was a physician’s

assistant who had a contract with Southern Health to oversee nurses who provided

medical care at several correctional facilities, including the Stanly County Detention

Center. Doc. 75-3; 75-4 at 13 [43:18–44:14].2 Both were responsible for providing care

to Mr. Huntley. See Doc. 75-2; Doc. 75-3.

       According to Southern Health’s policy, a Southern Health employee was required

to perform a health assessment on all newly admitted inmates within 14 days of

admission. Doc. 76-5 at 6. All parties agree this policy was in place when Mr. Huntley

was incarcerated and that it was a mandatory policy. Id. at 10; e.g., Doc. 75-8 at 63–64.



       1
         The parties interchangeably refer to the jail as the “Stanly County Detention Center”
and the “Stanly County Jail.” To save trees, time, and for clarity, the Court will usually refer to
the Stanly County Detention Center as “the jail” throughout this opinion, unless it is necessary to
distinguish it from jails in other places.
       2
       For clarity, citations to condensed depositions will cite the page number appended by
the CM-ECF system followed by the internal deposition transcript page number in brackets.


                                                   2



      Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 2 of 11
       At no point during his incarceration did anyone give Mr. Huntley the required

health assessment, even though he was showing clear signs of illness which progressively

worsened. See, e.g., Doc. 67-1. On September 11, 2016, he was rushed to an emergency

hospital, id. at 11, where it was discovered that he had a perforated ulcer that had become

septic. See Doc. 65-3; Doc. 67-2; Doc. 67-3 at 3. Medical staff unsuccessfully attempted

to stabilize Mr. Huntley, but he went into cardiac arrest and he had to be resuscitated.

Doc. 67-3 at 16. He survived emergency surgery to repair his perforated ulcer, but he

died the following day. Id. at 16, 19–20.

       The plaintiff, Shanta Huntley, is the administratrix of Mr. Huntley’s estate. On its

behalf she has brought multiple claims under 42 U.S.C. § 1983 for failure to provide

medical care, failure to train and supervise, and failure to provide adequate staffing and

resources, as well as North Carolina state law claims for wrongful death and medical

malpractice in violation of N.C. Gen. Stat. § 90-21.12, and a claim for punitive damages.

Doc. 15 at ¶¶ at 57, 66–106.

       Ms. Huntley has identified Dr. David Mathis and Dr. Jose Plaza as expert

witnesses who will testify at trial. In connection with pending summary judgment

motions, the moving defendants, Nurse Campbell, Ms. Russell, and Southern Health,

contend that testimony by Dr. Mathis and Dr. Plaza should be stricken because they are

unfamiliar with the standard of care applicable to the defendants.

   A. Expert Reports of Dr. Mathis

       Dr. Mathis is a physician and surgeon who works for the California Department of

Corrections & Rehabilitation at the California Medical Facility (“CMF”). Doc. 65-2 at 6.

                                               3



     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 3 of 11
Dr. Mathis has over 20 years of experience working in correctional facilities as a medical

provider and medical director. Id. at 4. He has held medical positions at correctional

facilities in Virginia, Maryland, and California, and he is certified as a Correctional

Healthcare Professional by the National Commission for Correctional Health Care

(“NCCHC”). Id. at 4–5. Dr. Mathis has prepared at least one correctional hospital for

accreditation by the American Correctional Association (“ACA”) while he served as

medical director. Id. at 5.

       In his current capacity as a physician and surgeon for CMF, Dr. Mathis screens,

examines, admits, and treats incoming inmates; coordinates bed utilization for inmates;

conducts a mental health clinic four days a week for roughly 40 inmates; is the primary

care physician for roughly 500 of the inmates in the general prison population; and

fulfills other similar responsibilities. See id. at 6–8.

       In his expert reports, Dr. Mathis offers his opinions that:

        the jail, Southern Health, and Nurse Campbell violated the standard of care

           when they did not perform a health assessment on Mr. Huntley within 14 days

           of his arrival at the jail;

        the jail, Southern Health, Nurse Campbell, and Ms. Russell violated the

           standard of care when Mr. Huntley was not evaluated on September 6, 2016,

           when he displayed incontinence and unusual behavior; and

        had the defendants complied with the standard of care, Mr. Huntley would

           have received timely, competent medical care, including end of life comfort

           care.
                                                 4



      Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 4 of 11
   Doc. 65-2 at 16–21.3

        In arriving at these opinions, Dr. Mathis relied on Mr. Huntley’s medical records,

Stanly County Sheriff’s Office’s records and reports on Mr. Huntley, the Stanly County

Detention Center’s policies, Southern Health’s policies, the pleadings and discovery in

this case, and other general resources on correctional facility policies and procedures. Id.

at 8–10. Dr. Mathis also relied on the standards of health care for medical providers in

correctional situations promulgated by NCCHC and the ACA. See id.

   B. Expert Report of Dr. Plaza

        Dr. Plaza is a board-certified emergency medicine physician at Plaza Medical

Services, PC, in North Carolina; he works in hospital-based emergency departments.

Doc. 65-3 at 4–5. Dr. Plaza has nearly thirty years of experience in the field of

emergency medicine and handles between 28,000 to 70,000 patient visits a year. Id.

        In his expert report, Dr. Plaza offers his professional opinions that:

         Mr. Huntley had an intestinal ulceration that put him at high risk for

           developing sepsis;

         the gastric ulcer perforated, which led to purulent serositis, which progressed

           to sepsis, then septic shock, and finally organ failure and death; and

         Mr. Huntley’s death was “directly associated with the events that took place

           at” the jail.



   3
     Dr. Mathis’s first expert report contained slightly different opinions. See Doc. 65-1 at 11–
13. In his second report, he states that his second report supersedes his first report. Doc. 65-2 at
4. Therefore, the Court has not considered the opinions in Dr. Mathis’s first expert report.
                                                   5



       Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 5 of 11
Doc. 65-3 at 1–3. In forming these opinions, Dr. Plaza relied upon Mr. Huntley’s

medical records, autopsy report, records from the Stanly County Sheriff’s Department,

and “prisoner statements.” Id. at 1.

                                       Legal Standard

       Although the Court follows federal law for the procedural aspects of the case,

North Carolina law governs the substantive aspects of the state law claims, see Gasperini

v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996), which are the only claims

implicated by the present motion. “In a medical malpractice action under North Carolina

law, the plaintiff must show: (1) the applicable standard of care under N.C. Gen. Stat.

§ 90–21.12; (2) a breach of the standard of care; (3) proximate causation; and (4)

damages.” Burk v. United States, No. 5:10-CV-470-H, 2012 WL 1185011, at *2

(E.D.N.C. Apr. 9, 2012) (citing Weatherford v. Glassman, 129 N.C. App. 618, 621–22

(1989)). The parties “must establish the relevant standard of care through expert

testimony.” Id. (quoting Smith v. Whitmer, 159 N.C. App. 192, 195 (2003)).

       An expert proffered to testify on the applicable standard of care under N.C. Gen.

Stat. § 90-21.12 must qualify as an expert under North Carolina Rule of Evidence 702.

See Wood v. United States, 209 F. Supp. 3d 835, 842 (M.D.N.C. 2016) (noting that

claims raising a North Carolina medical malpractice claim must comply with N.C.R. Civ.

P. 9(j), which in turn requires an expert to qualify under N.C.R. Evid. 702; see also

Littlepaige v. United States, 528 F. App'x 289, 292 (4th Cir. 2013); Frazier v. Angel Med.

Ctr., 308 F. Supp. 2d 671, 676 (W.D.N.C. 2004); N.C.R. Civ. P. 9(j). Among other

things and as is relevant here, Rule 702(d) states that a physician who qualifies as a

                                               6



     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 6 of 11
medical expert witness under Rule 702(a), and “who by reason of active clinical practice .

. . has knowledge of the applicable standard of care for nurses . . . or other medical

support staff may give expert testimony in a medical malpractice action with respect to

the standard of care of which he is knowledgeable” as it applies to nurses or other

medical support staff. N.C. Gen. Stat. § 8C-1, Rule 702(d).

                                          Analysis

   A. Testimony of Dr. Mathis

       In order to testify in a medical malpractice case as to the standard of care, an

expert witness must apply “the standards of practice among members of the same health

care profession with similar training and experience situated in the same or similar

communities at the time of the alleged act giving rise to the cause of action.” Grantham

ex rel. Tr. Co. of Sterne, Agee & Leach v. Crawford, 204 N.C. App. 115, 118, 693 S.E.2d

245, 248 (2010) (quoting N.C. Gen. Stat. § 90.21-12 (2007)). Southern Health, Ms.

Russell, and Nurse Campbell contend that Dr. Mathis is not qualified to testify to the

applicable standard of care because he applied the wrong standard of care, he lacks the

relevant work experience, and he is unfamiliar with the medical community in Stanly

County. E.g., Doc. 65 at 10–12.

       To the extent the defendants contend Dr. Mathis cannot testify to the standard of

care because he has applied the wrong standard of care, that argument is circular and

without merit. It is not unusual for witnesses to disagree about the appropriate standard

of care, and the fact that the defendants disagree with Dr. Mathis’s testimony does not



                                                7



     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 7 of 11
make it inadmissible. In any event, there is ample evidence to support the plaintiff’s

contention that Dr. Mathis applied the appropriate standard of care.

        The defendants’ other arguments are related and arise out of the North Carolina

requirement that experts testifying about the standard of care in medical malpractice

cases generally must demonstrate familiarity with the standard of care in that community

or a similar community.4 See Billings v. Rosenstein, 174 N.C. App. 191, 194, 619 S.E.2d

922, 924–25 (2005). There is no particular method by which a medical expert must

become familiar with a given community. Grantham, 204 N.C. App. at 119, 693 S.E.2d

at 248 (noting that book and internet research “may be perfectly acceptable” (quoting

Crocker v. Roethling, 363 N.C. 140, 151, 675 S.E. 2d 625, 633 (2009) (Martin, J.,

concurring)). An expert is not required “to have actually practiced in the community in

which the alleged malpractice occurred, or even to have practiced in a similar

community.” Id. And “where the standard of care is the same across the country, an

expert witness familiar with that standard may testify despite his lack of familiarity with

the defendant’s community.” Haney v. Alexander, 71 N.C. App. 731, 736, 323 S.E.2d

430, 434 (1984).5

        Dr. Mathis has extensive experience working in correctional medicine. See Doc.

65-2 at 23. While his experience has principally been in larger correctional facilities, it is


   4
     The defendants do not otherwise challenge Dr. Mathis’s qualifications to testify as an
expert under Federal Rule of Evidence 702 or North Carolina Rule of Evidence 702(b).
   5
     The Court omits internal citations, alterations, and quotation marks throughout this opinion,
unless otherwise noted. See United States v. Marshall, 872 F.3d 213, 217 n.6 (4th Cir. 2017).


                                                  8



       Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 8 of 11
in the same field of correctional medicine as is at issue here. He has extensive familiarity

with the NCCHC and ACA standards of care. See id. at 4–5; Doc. 75-9 at 46. He also

has experience supervising physician’s assistants, Doc. 75-9 at 52–53, and has worked

closely with licensed practical nurses in correctional settings since at least 2010. Id. at

42; Doc. 65-2 at 7, 23.6

        Dr. Mathis testified that in order to become familiar with the community, he

consulted the Stanly County Sheriff’s policy manual, the North Carolina Jail

Administrators’ Guide for New Jail Administrators, the relevant provisions of the North

Carolina Administrative Code governing medical policies in correctional facilities, and

limited written discovery from the defendants, see Doc. 65-2 at 8–10; see also Doc. 75-9

at 24–25, and that many of these materials referenced the NCCHC and ACA standards of

care. See, e.g., Doc. 75-9 at 51, 54–55, 58, 90. His experience coupled with his review

of these materials make Dr. Mathis sufficiently familiar to testify as to the applicable

standard of care.

        The motion to strike the expert testimony of Dr. Mathis will be denied.

   B. Testimony of Dr. Plaza

        Dr. Plaza offers his expert opinion on the progression of Mr. Huntley’s medical

conditions and, ultimately, the cause of his death. See Doc. 65-3; Doc. 74 at 20. The

defendants contend that Dr. Plaza’s testimony should be excluded because he is not


   6
     See Katy v. Capriola, 226 N.C. App. 470, 474, 742 S.E.2d 247, 251 (2013) (“[A] physician
may testify regarding the applicable standard of care for a physician assistant [or nurse] if the
physician is familiar with the experience and training of the defendant and . . . the physician is
familiar with the standard of care in the defendant’s community . . . .”).
                                                  9



       Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 9 of 11
qualified to offer testimony as to the applicable standard of care as defined by N.C. Gen.

Stat. § 90-21.12. Doc. 65 at 12–13. But it does not seem that his testimony relates to the

standard of care, and indeed the plaintiff has represented that she is not offering Dr. Plaza

as a standard of care expert. Doc. 74 at 20. Therefore, to the extent Dr. Plaza is offering

testimony on the standard of care applicable to the defendants, the defendants’ motion,

Doc. 64, is granted.

       The defendants did not move to exclude Dr. Plaza’s testimony on causation. To

the extent the defendants raise a challenge to Dr. Plaza’s causation testimony in their

reply brief, see Doc. 86 at 5–7, the motion is denied. The defendants did not raise this

issue in their brief in support, and a reply brief is not an appropriate place to raise an

entirely new argument. See United States v. Smalls, 720 F.3d 193, 197 (4th Cir. 2013).

   C. Motion to Strike Reply Brief

       As a final matter, the plaintiff asks the Court to strike the defendants’ reply brief to

the motion to strike expert testimony and the accompanying affidavit of Jennifer

Hairsine. Docs. 86, 91. Because the Court denies the motion to exclude even after

considering the reply brief and because the affidavit of Ms. Hairsine appears to have been

appropriately submitted in connection with a separate motion, see Doc. 89-1; McGinnis v.

Se. Anesthesia Assocs, P.A., 161 F.R.D. 41, 42 (W.D.N.C. 1995) (“[B]ecause the

contested affidavits . . . support the reply, Rule 6[(c)(2)] does not prohibit them from

being filed subsequent to the motion as reply affidavits.”), the motion to strike is denied.




                                                10



     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 10 of 11
                                      CONCLUSION

       Dr. Mathis has over 20 years of experience in correctional medicine, including

supervising nurses and physician’s assistants, and he is qualified to testify concerning

NCCHC standards. He has reviewed materials specific to Stanly County, and he is

qualified to offer opinions on the standard of care. Dr. Plaza is qualified to testify about

medical causation, and the motion to strike his testimony is denied to the extent it seeks

to exclude his testimony on this subject.

       It is ORDERED that:

           1. The motion to strike the expert testimony of Dr. Mathis, Doc. 64, is

               DENIED;

           2. The motion to strike the expert testimony of Dr. Plaza, Doc. 64, is

               GRANTED to the extent he may be asked to testify about the standard of

               care applicable to the defendants and DENIED to the extent the defendants

               challenge the admissibility of his testimony on medical causation;

           3. The motion to strike the defendants’ reply brief, Doc. 90, is DENIED.

      This the 21st day of August, 2020.




                                            __________________________________
                                             UNITED STATES DISTRICT JUDGE




                                               11



     Case 1:18-cv-00744-CCE-LPA Document 96 Filed 08/21/20 Page 11 of 11
